 


113 HRES 88 IH: Amending the Rules of the House of Representatives to prohibit the consideration of any bill or joint resolution that appropriates foreign assistance for more than one country.
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 88 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2013 
Mr. Poe of Texas (for himself, Mr. McClintock, Mr. Westmoreland, Mr. Rohrabacher, Mr. Coffman, Mr. Clay, Mr. David Scott of Georgia, Mr. Cohen, Mr. Diaz-Balart, Mr. Sherman, Mr. Higgins, Ms. Ros-Lehtinen, Mr. Faleomavaega, and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the consideration of any bill or joint resolution that appropriates foreign assistance for more than one country. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Limitation on foreign assistance for more than one country12.It shall not be in order to consider any bill or joint resolution that appropriates foreign assistance for more than one country.. 
 
